Order entered September 21, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-01423-CV

              IN RE CALIBER HOME LOANS, INC., Relator

              Original Proceeding from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-08719

                                    ORDER
                    Before Justice Myers, Molberg and Nowell

     Based on the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE